Citation Nr: 1409138	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  09-43 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back and right side disability.

2.  Entitlement to service connection for a liver disability, including as secondary to service-connected tinea pedis.

3.  Entitlement to service connection for a psychiatric disorder (claimed as depression), including as secondary to service-connected tinea pedis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision of August 2008 of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO) that denied the claims for service connection.

The Veteran and his wife testified at a hearing before the undersigned Acting Veterans Law Judge in March 2011.  A transcript of the hearing is of record.

In March 2013, the Board issued a decision that denied the claim for entitlement to service connection for a psychiatric disorder and remanded the claims for service connection for a back disability and for a liver disability.  

The Veteran appealed the denial of his claim for service connection for a psychiatric disorder to the Court of Appeals for Veterans Claims (Court).  In October 2013, the Court approved a Joint Motion for Remand that vacated the Board's decision with respect to that issue.  When a case has been remanded to the Board, the order of the Court constitutes the law of the case, and the Board is bound to follow the Court's mandate.  See Winslow v. Brown, 8 Vet. App. 469, 472 (1996).

The issues of entitlement to service connection for a back disability and for a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

There is no competent or credible evidence that the Veteran has suffered from a liver disability at any time during the course of the appeal period.  


CONCLUSION OF LAW

The criteria for service connection for a liver disability, claimed as secondary to tinea pedis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A March 2008 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b)(1).  This letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This letter also provided the Veteran with information on how claims based on secondary service connection are substantiated.  The claim was subsequently readjudicated, most recently in a September 2013 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield, 444 F.3d at 1333-34.

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  At his March 2013 hearing, the Veteran specifically denied applying for or receiving Social Security disability benefits; no attempt to obtain records from the Social Security Administration is needed.  38 C.F.R. § 3.159(c)(2).  With respect to the claim being decided herein, a VA examination was conducted in May 2013; the Veteran has not argued, and the record does not reflect, that this examination is inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Instead, this examination contains sufficient information to decide the Veteran's claim.

In March 2013, the Board remanded the issue of entitlement to service connection for a liver disability.  Specific to this claim, the Board directed that the Veteran undergo a VA examination to determine the nature and etiology of his claimed liver disability.  As that examination has been accomplished, there is substantial compliance with the Board's remand instructions, and the case may move forward without prejudice to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran offered testimony before the undersigned Acting Veterans Law Judge in a March 2013 hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the hearing, the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate his claim.  The VLJ did take testimony, however, regarding why the Veteran believes that service connection for a liver disability is warranted.  The VLJ did not specifically seek to identify any pertinent evidence not currently associated with the claims.  This was not necessary, however, because the Veteran volunteered his treatment history, and he submitted additional evidence concurrent with the hearing.  Accordingly, the Veteran is not shown to be prejudiced on this basis.

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate his claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).

II.  Entitlement to Service Connection for a Liver Disability

Legal Criteria and Background

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) ; see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability. Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Secondary service connection may be established in cases where a claimed disability is proximately due to or the result of a service-connected disability, or where there has been an increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1377.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

Facts 

The Veteran is service-connected for tinea pedis, a disability for which he has been service-connected since February 1986 

An August 1997 VA treatment record reflects that the Veteran had been prescribed itraconazole to treat his tinea pedis.  His treating physician stated that he counseled the Veteran on the effects of itraconazole and alcohol use, and that the Veteran "agreed to stop use."  It is not clear whether this means that the Veteran would quit using alcohol, or quit using his prescription.  

A September 1997 VA treatment record reflects that the Veteran was prescribed sporanox to treat his tinea pedis, but not itraconazole.  This same record noted that the Veteran had AST levels of 41 and ALT levels of 56.  AST stands for aspartate transaminase, and ALT stands for alanine transaminase; both AST and ALT are liver enzymes detected in blood tests that can demonstrate liver problems.  Dorland's Illustrated Medical Dictionary 44 and 166 (31st ed. 2007).  

An April 2000 VA treatment record noted that the Veteran had used an oral medication that was "stopped immediately due to liver toxicity."

A January 2004 blood test recorded AST of 38 and ALT of 74; a June 2005 blood test recorded AST of 34 and ALT of 67.  

A May 2005 VA examination for an unrelated claim noted that "approximately 4-5 years ago, [the Veteran] was treated with a systemic oral antifungal medication which had to be discontinued due to temporary liver enzyme elevations."

In his December 2007 claim, the Veteran stated that he was seeking service connection for a "liver condition secondary to tinea pedis medication."  In a May 2008 letter, the Veteran stated that a medication that he was prescribed to treat his service-connected tinea pedis resulted in problems, including a liver disability.  Specifically, the Veteran stated that his "liver [felt] abnormal with a lot of pain."  He also described suffering from other symptoms he attributed to his claimed liver disability, including digestive problems.  

In his April 2009 notice of disagreement, the Veteran stated that he began taking itraconazole in 1992, and that he began having trouble with his liver shortly afterward.  He stated that he was instructed to quit taking the drug and to quit drinking alcohol.  He also stated that liver damage is a known side effect of this drug.  

At his March 2013 hearing, the Veteran stated that he had never been diagnosed as suffering from any particular liver disability, but that there was clinical evidence of elevated liver enzymes.  

The Veteran underwent a VA examination in May 2013.  The examiner concluded that the Veteran does not now and has not ever been diagnosed with a liver condition.  She noted that his current liver function is "totally normal."  She stated that there was no evidence that the Veteran had any liver dysfunction secondary to medication for his tinea pedis.  The examiner did note that the Veteran's digestive and gastric complaints may be related to his gall bladder.  She stated that any gall bladder related difficulties would not be related to his active service or to his prescriptions for his tinea pedis; rather, these would be related to diet and genetics.  

Analysis 

There is no evidence that the Veteran suffered from a liver disability during his active service, and the Veteran does not argue that his claimed liver disability is related to his active service.  Instead, the Veteran contends that his claimed liver disability is related to medication he used to treat his service-connected tinea pedis.  

VA treatment records do show that the Veteran was prescribed itraconazole to treat his tinea pedis in the mid-1990s, and it appears that he was ordered to stop using this medication after liver function tests showed changes in liver enzymes.  

That being said, there is no evidence that this medication or the heightened liver enzymes that resulted from its use ever resulted in the Veteran's being diagnosed as suffering from a liver disability.  A review of the Veteran's VA and private treatment records show no diagnosis of, complaints of, or treatment for any liver disability.  In his March 2013 hearing, the Veteran conceded that he had never been diagnosed as suffering from any particular liver disability (or any other disability) resulting from his use of oral medication to treat his tinea pedis.  Finally, the examiner from the May 2013 VA examination stated that the Veteran does not now and has not ever suffered from any liver disability, and that there is no evidence that the Veteran had any liver dysfunction secondary to medication for his tinea pedis.  

To the extent that liver function tests showed elevated liver enzymes, these are considered laboratory findings.  Under applicable regulations, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1. See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  A clinical finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The preponderance of the evidence is against the claim for service connection for a liver disability; there is no doubt to be resolved; and service connection for a liver disability is not warranted.


ORDER

Entitlement to service connection for a liver disability, including as secondary to service-connected tinea pedis, is denied.
REMAND

The Veteran's remaining claims must be remanded.  

First, with respect to the Veteran's claim for service connection for a low back and right side disability, the Board remanded this claim in March 2013.  The Board ordered that the Veteran be provided an opportunity to submit additional evidence, that records from the Railroad Retirement Board (a federal agency) be sought, and that the Veteran undergo a VA examination.  In reviewing the post-remand development, VA made one attempt to obtain records from the Railroad Retirement Board, but received no response.  VA is required to make a second attempt to obtain these records.  The Veteran underwent a VA examination in April 2013, but that examination is inadequate.  A new examination is thus required.  

With respect to the Veteran's claim for service connection for a psychiatric disorder, the Board denied this claim in March 2013.  This denial was vacated by the October 2013 Joint Motion.  The Joint Motion found that the Board did not support its finding that an examination was not required.  This claim will be remanded in order that the Veteran be provided an examination.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records from August 2008 and thereafter and associate them with his claim folder.  

2.  Seek to obtain any records of the Veteran's 1978 injury while working for Conrail from the Railroad Retirement Board.  If no records are obtained, or if the Board fails to respond, then make a formal finding of unavailability on the record.  

3.  Schedule the Veteran for a VA spine examination by an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in these files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

After examining the Veteran, the examiner is to state whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed low back and right side disabilities are related to the Veteran's active service.  The examiner must specifically reference the Veteran's claims of being injured while playing football in 1974.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Schedule the Veteran for a VA psychiatric examination by an appropriate professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in these files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

After examining the Veteran, the examiner is to answer the following questions:

a) Does the Veteran meet the diagnostic criteria for the diagnosis of any psychiatric disability?  If not, has the Veteran met the diagnostic criteria for a diagnosis of any psychiatric disability since his claim in December 2007?

b)  Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed psychiatric disability is proximately due to or the result of his service-connected tinea pedis?  

c)  Is it at least as likely as not that any diagnosed psychiatric disability is aggravated by or increased in severity by the Veteran's service-connected tinea pedis?  The examiner is advised that the term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

In answering these questions, the examiner must reference the Veteran's competent complaints of feeling depressed due to his tinea pedis.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Then, readjudicate the appeal.  If any of the questions posed by the Board remain unanswered, return the opinion to the examiner for clarification.  If either benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


